


110 HR 7181 IH: Life Sustaining Treatment Preferences Act of

U.S. House of Representatives
2008-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7181
		IN THE HOUSE OF REPRESENTATIVES
		
			September 27, 2008
			Mr. Blumenauer (for
			 himself, Mr. Kind,
			 Mr. McDermott,
			 Mr. Fattah,
			 Ms. Hooley, and
			 Mr. Wu) introduced the following bill;
			 which was referred to the Committee on
			 Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for coverage under the Medicare Program for consultations regarding
		  orders for life sustaining treatment and to provide grants for the development
		  and expansion of programs for such orders.
	
	
		1.Short titleThis Act may be cited as the
			 Life Sustaining Treatment Preferences Act of
			 2008.
		2.FindingsCongress finds as follows:
			(1)Serious illness, death, and dying are often
			 difficult subjects to talk about for individuals, their families, and health
			 care professionals.
			(2)Poor communication
			 about preferences for care at the end of life can cause distress for both
			 patients and their families.
			(3)As
			 individuals approach the last chapter of their life, more can be done to
			 educate them about treatment choices and help individuals communicate to health
			 providers what care they want or do not want to receive.
			(4)A decade of research has demonstrated that
			 orders for life sustaining treatment effectively convey treatment preferences,
			 guiding medical personnel in providing or withholding interventions.
			(5)Orders for life sustaining treatment differ
			 from advance directives. Advance directives (including living wills and durable
			 powers of attorney for health care) must be completed while individuals have
			 the capacity to complete them and generally apply to future, hypothetical
			 medical circumstances when decisionmaking capacity is lost. Patients’ values,
			 goals, and preferences, as expressed in advance directives, require a
			 thoughtful interpretive process to apply to specific medical circumstances in
			 real time. Yet, patients and proxy decisionmakers are often uncertain how to
			 apply and implement patients’ values and goals in unfamiliar health care
			 settings when real treatment plans and complicated decisions need to be
			 made.
			(6)Orders for life
			 sustaining treatment complement advances directives by providing a process to
			 focus patients’ values, goals, and preferences on current medical circumstances
			 and to translate them into visible and portable medical orders applicable
			 across care settings, including home, long-term care, emergency medical
			 services, and hospitals. Without such medical orders emergency medical
			 personnel may be required to provide treatments that may not be consistent with
			 the individual’s preferences. Completion of such an order is equally valuable
			 to patients who have not executed advance directives.
			(7)The following States have implemented or
			 are developing statewide programs for orders for life sustaining treatment:
			 California, Colorado, Georgia, Florida, Hawaii, Idaho, Louisiana, Michigan,
			 Missouri, Nebraska, New Hampshire, New York, North Carolina, Ohio, Oregon,
			 Tennessee, Texas, Utah, Washington, and West Virginia. Localities within Maine,
			 Minnesota, Nevada, North Dakota, Pennsylvania, and Wisconsin have implemented
			 or are developing programs for orders for life sustaining treatment.
			(8)Programs for
			 orders for life sustaining treatment provide valuable services to individuals,
			 their families, and health care providers through educational materials,
			 professional training on advance care planning, coordinating and collaborating
			 with hospitals, skilled nursing facilities, hospice programs, home health
			 agencies, and emergency medical services to implement such orders across the
			 continuum of care, and monitoring the success of the program.
			(9)Medicare pays for acute care services
			 provided to beneficiaries, but does not pay for informed discussions between
			 beneficiaries and health providers to allow beneficiaries the opportunity to
			 determine if they desire such acute care in the last months and years of life.
			3.Medicare coverage
			 of consultation regarding orders for life sustaining treatment
			(a)In
			 generalSection 1861 of the Social
			 Security Act (42 U.S.C. 1395x), as amended by sections 101(a),
			 144(a), and 152(b) of the Medicare Improvements for Patients and Providers Act
			 of 2008 (Public Law 110–275), is amended—
				(1)in subsection
			 (s)(2)—
					(A)by striking
			 and at the end of subparagraph (DD);
					(B)by adding
			 and at the end of subparagraph (EE); and
					(C)by adding at the
			 end the following new subparagraph:
						
							(FF)consultations
				regarding an order for life sustaining treatment (as defined in subsection
				(hhh)(1)) for qualified individuals (as defined in subsection
				(hhh)(3));
							;
				and
					(2)by adding at the
			 end the following new subsection:
					
						(hhh)Consultation regarding an order for life sustaining
		  treatment(1)The term consultation regarding an
				order for life sustaining treatment means, with respect to a qualified
				individual, consultations between the individual and the individual’s physician
				(as defined in subsection (r)(1)) (or other health care professional described
				in paragraph (2)(A)) and, to the extent applicable, registered nurses, nurse
				practitioners, physicians’ assistants, and social workers, regarding the
				establishment, implementation, and changes in an order regarding life
				sustaining treatment (as defined in paragraph (2)) for that individual. Such a
				consultation may include a consultation regarding—
								(A)the reasons why the
				development of such an order is beneficial to the individual and the
				individual’s family and the reasons why such an order should be updated
				periodically as the health of the individual changes;
								(B)the information needed for an individual or
				legal surrogate to make informed decisions regarding the completion of such an
				order; and
								(C)the identification
				of resources that an individual may use to determine the requirements of the
				State in which such individual resides so that the treatment wishes of that
				individual will be carried out if the individual is unable to communicate those
				wishes, including requirements regarding the designation of a surrogate
				decisionmaker (also known as a health care proxy).
								The
				Secretary may limit consultations regarding an order regarding life sustaining
				treatment to consultations furnished in States, localities, or other geographic
				areas in which such orders have been widely adopted.(2)The terms order regarding life
				sustaining treatment means, with respect to an individual, an actionable
				medical order relating to the treatment of that individual that—
								(A)is signed by a physician (as defined
				in subsection (r)(1)) or another health care professional (as specified by the
				Secretary and who is acting within the scope of the professional’s authority
				under State law in signing such an order) and is in a form that permits it to
				be followed by health care professionals and providers across the continuum of
				care, including hospitals, nursing facilities, and emergency medical
				technicians;
								(B)effectively communicates the individual’s
				preferences regarding life sustaining treatment, including an indication of the
				treatment and care desired by the individual;
								(C)is
				uniquely identifiable and standardized within a given locality, region, or
				State (as identified by the Secretary);
								(D)is
				portable across care settings; and
								(E)may incorporate any advance directive
				(as defined in section 1866(f)(3)) if executed by the individual.
								(3)The term qualified individual
				means an individual who a physician (as defined in subsection (r)(1)) (or other
				health care professional described in paragraph (2)(A)) determines has a
				chronic, progressive illness and, as a consequence of such illness, is as
				likely as not to die within 1 year.
							(4)The level of treatment indicated
				under paragraph (2)(B) may range from an indication for full treatment to an
				indication to limit some or all or specified interventions. Such indicated
				levels of treatment may include indications respecting, among other
				items—
								(A)the intensity of medical intervention
				if the patient is pulseless, apneic, or, has serious cardiac or pulmonary
				problems;
								(B)the individual’s desire regarding
				transfer to a hospital or remaining at the current care setting;
								(C)the use of antibiotics; and
								(D)the use of artificially administered
				nutrition.
								.
				(b)Payment
				(1)In
			 generalSection 1848(j)(3) of
			 such Act (42 U.S.C. 1395w–4(j)(3)), as amended by sections 144(a)(2) and
			 152(b)(1)(C) of the Medicare Improvements for Patients and Providers Act of
			 2008 (Public Law 110–275), by inserting (2)(FF), after
			 (2)(EE),.
				(2)ConstructionNothing in this section shall be construed
			 as preventing the payment for a consultation regarding an order regarding life
			 sustaining treatment to be made to multiple health care providers if they are
			 providing such consultation as a team, so long as the total amount of payment
			 is not increased by reason of the payment to multiple providers.
				(c)Effective
			 DateThe amendments made by this section shall apply to
			 consultations furnished on or after January 1, 2010.
			4.Grants for
			 programs for orders regarding life sustaining treatment
			(a)In
			 generalThe Secretary of Health and Human Services shall make
			 grants to eligible entities for the purpose of—
				(1)establishing new programs for orders
			 regarding life sustaining treatment in a States or localities;
				(2)expanding or
			 enhancing an existing program for orders regarding life sustaining treatment in
			 States or localities; or
				(3)providing a
			 clearinghouse of information on programs for orders for life sustaining
			 treatment and consultative services for the development or enhancement of such
			 programs.
				(b)Authorized
			 activitiesActivities funded through a grant under this section
			 for an area may include—
				(1)developing such a
			 program for the area that includes hospitals, skilled nursing facilities,
			 hospice programs, home health agencies, and emergency medical technicians
			 within the area;
				(2)securing
			 consultative services and advice from institutions with experience in
			 developing and managing such programs; and
				(3)expanding an
			 existing program for orders regarding life sustaining treatment to serve more
			 patients or enhance the quality of services, including educational services for
			 patients and patients' families or training of health care
			 professionals.
				(c)Distribution of
			 fundsIn funding grants under this section, the Secretary shall
			 ensure that, of the funds appropriated to carry out this section for each
			 fiscal year—
				(1)at least two-thirds are used for
			 establishing or developing new programs for orders regarding life sustaining
			 treatment; and
				(2)one-third is used for expanding or
			 enhancing existing programs for orders regarding life sustaining
			 treatment.
				(d)DefinitionsIn
			 this section:
				(1)The term
			 eligible entity includes—
					(A)an academic medical center, a medical
			 school, a State health department, a State medical association, a multi-State
			 taskforce, a hospital, or a health system capable of administering a program
			 for orders regarding life sustaining treatment for a State or locality;
			 or
					(B)any other health
			 care agency or entity as the Secretary determines appropriate.
					(2)The term
			 order regarding life sustaining treatment has the meaning given
			 such term in section 1861(hhh)(2) of the Social Security Act, as added by
			 section 3.
				(3)The term
			 program for orders regarding life sustaining treatment means, with
			 respect to an area, a program that supports the active use of orders regarding
			 life sustaining treatment in the area.
				(4)The term
			 Secretary means the Secretary of Health and Human Services.
				(e)Authorization of
			 appropriationsTo carry out this section, there are authorized to
			 be appropriated such sums as may be necessary for each of the fiscal years 2009
			 through 2014.
			
